UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2153



CORNELIA MORRIS,

                                              Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General; UNITED
STATES OF AMERICA,

                                           Defendants - Appellees,

          and


DARRYL GARNER,

                                                           Defendant.


Appeal from the United States District Court for the          Middle
District of North Carolina, at Durham.    Wallace W.          Dixon,
Magistrate Judge. (CA-04-858)


Submitted:   May 5, 2006                      Decided:   June 5, 2006


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cornelia Morris, Appellant Pro Se. Joan Brodish Binkley, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Cornelia Morris appeals the magistrate judge’s order

granting the Defendants’ motion to dismiss her civil action.                We

have       reviewed   the   record   and     find   no   reversible     error.

Accordingly, we affirm on the reasoning of the magistrate judge.

See Morris v. Potter, No. CA-04-858 (M.D.N.C. Sept. 30, 2005).*            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      AFFIRMED




       *
      The parties consented to jurisdiction of the magistrate judge
under 28 U.S.C. § 636(c) (2000).

                                     - 3 -